MR. JUSTICE SHEA
specially concurring.
I would reverse the judgment, but not for the reasons stated. Rather, I would reverse because the jury, in finding for the plaintiffs, clearly refused to apply an instruction upon which plaintiffs’ right to recovery was predicated. Instruction no. 24 stated:
“In order to prove its case against Defendant, Plaintiff must show that the design and construction of guardrail on the Interstate Highway at the scene of the accident was done negligently and that such negligence was a proximate cause of the plaintiff’s injuries.” (Emphasis added.)
By this instruction, the jury could not find for the plaintiffs unless the evidence established that the design and construction of guardrail was deficient and the proximate cause of the injuries sustained. But plaintiffs’ theory in the briefs and in oral argument is based upon a total absence of guardrail at a place where it should have been. I fail to see under these circumstances, how the jury verdict can stand, when the jury, in order to find for the plaintiffs, would have had to ignore.this instruction, which of course, it had no right to do.
For this reason, I would reverse the judgment and order a new trial. I am also of the opinion that a different judge should be substituted for the retrial, something that should be done in all cases where a new trial is ordered.